Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered, and are persuasive. The security category impact score calculation is not present in the previously cited prior art. However, after further search and consideration, a new grounds of rejection has been made in view of Christiansen (US-20100114634-A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 8, 10 – 14 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US-20060218639-A1) in view of Nicodemus (US-20070143851-A1) and Christiansen (US-20100114634-A1).
	Regarding claim 1, Newman shows a method for assessing security on a network, the method comprising: 	causing a plurality of agents (Fig. 1 items 24) on a plurality of computing devices  (Fig. 1 items 10) on the network (Fig. 1 item 16) to:	execute a plurality of security tests on a plurality of properties of the network or the computing devices through which security of the network is compromisable ([47] discussing determining “specified control settings of the computers”); 	receiving, by a network security assessment engine ([47] discussing a “security control manager”) remote from the plurality of computing devices, a plurality of security test results produced by the plurality of security tests from the plurality of computing devices ([47] and Fig. 1 where results are sent to security control manager 240 on server 14);	determining, by the network security assessment engine, a plurality of security test scores based, at least in part, on the plurality of security test results, wherein the plurality of security tests each correspond to at least one property of the network or computing devices through which security of the network is compromisable ([51,54,56]);		determining, by the network security assessment engine, an overall network security score based, at least in part, on the plurality of security test scores ([56] and Fig. 9); and 	presenting a representation of the overall network security score (Fig. 9) and representations of the plurality of security test scores (Fig. 8), thereby communicating the properties of the network or computing devices contributing to the overall network security score ([56]).	Newman does not show security test results that comprise a plurality of security category scores and a plurality of corresponding security category weights, determining a plurality of numerical security test scores (as Newman’s scores are pass/fail scores), nor does Newman show presenting the overall network security score in combination with the representations of the plurality of security test scores.	Nicodemus shows security test results that comprise a plurality of security category scores ([732] discussing a score for “a particular attribute of the endpoints configuration”) and a plurality of corresponding security category weights ([738] discussing to accommodate “different views on relative importance” users can “assign more relative importance, hence a higher weight”; further discussion is found in [785 - 786] and illustrated in Tables 4 - 5),	determining a plurality of numerical security test scores ([780-785] and Table 5), and 
	presenting the overall network security score in combination with the representations of the plurality of security test scores ([780-786, 1142] and Tables 4 – 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network security assessment techniques of Newman with the security testing and display of Nicodemus in order to better inform the network administrator or network device users of the status of their devices and how security is impacted by their operating conditions. It further would have been obvious to utilize Nicodemus’s numerical individual scores, as such scores enable applying weight factors to the scores, enabling a holistic view of security from multiple perspectives (Nicodemus, [780]).	While showing the calculation of a network security score from a plurality of security category scores and a corresponding security category weights (Nicodemus, [785-786] and Tables 4 and 5), utilization of the formula 

    PNG
    media_image1.png
    33
    529
    media_image1.png
    Greyscale

is absent from Newman in view of Nicodemus.	Christiansen shows calculation of a network security score utilizing 

    PNG
    media_image1.png
    33
    529
    media_image1.png
    Greyscale

([55-56]; though expressed in English rather than mathematical notation, and starting with an “i = 0” rather than a “c = 1”, the disclosure in [55-56] reciting the “definite integral between i and n (n=number of factors), where i=0 for” [risk raw score] x [risk weight] “divided by the definite integral between i and n” is equivalent to the claimed formula recited above).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scoring techniques of Newman in view of Nicodemus with the scoring techniques of Christiansen in order to utilize the old and well known technique of calculating a weighted mean (see pg. 3 of "Weighted Mean". mathisfun.com. pp. 1-4. retrieved via web.archive.org. (Year: 2013)), an old and well known technique for determining a score based on factors of varying degrees of importance.
	Regarding claim 2, Newman in view of Nicodemus further show determining, by the network security assessment engine, a security category score based, at least in part, on a subset of the plurality of security test scores having a similarity to each other such that the subset of security test scores comprise a security category (Nicodemus, [732]), wherein said determining the overall network security score includes determining, by the network security assessment engine, the overall network security score based, at least in part, on the security category score (Nicodemus, [780-786, 843]).
	Regarding claim 4, Newman in view of Nicodemus further show wherein said presenting the representation of the overall network security score in combination with the representations of the plurality of security test scores includes presenting an indicator of an impact of each of the subset of the plurality of security test scores associated with the security category on the security category score (Nicodemus, [780-786, 843].
	Regarding claim 5, Newman in view of Nicodemus further show wherein the security category is at least one of an antivirus security category (Nicodemus, [240-248,655,732]) and a patch security category (Nicodemus, [144-145, 247, 256, 264]).
	Regarding claim 6, Newman in view of Nicodemus further show wherein the plurality of properties of the network or computing devices through which security of the network is compromisable includes antivirus software properties (Nicodemus, [240-246]), firewall properties, network secure authentication properties (Nicodemus, [249-258]), network authentication and encryption properties, network name properties, network password properties, automatic update properties, software update properties, software patch properties, domain user account properties, local user account properties, domain properties, local account properties (Newman, [47]), and combinations thereof.
	Regarding claim 7, Newman shows a system (Fig. 1, server 14 containing security control manager 21), comprising:	a network interface configured to communicatively connect the system to a network (Fig. 1, the connections to INTRANET 16); 	at least one processor connected to the network interface by a bus (Fig. 1, implicit in server 14); and	at least one non-transitory computer-readable storage medium connected to the network interface and the at least one processor by the bus (Fig. 1, implicit in server 14, see also [27]),	wherein the at least on non-transitory computer-readable storage medium stores one or more processor-executable instructions that, when executed by the at least one processor, provide a network security assessment engine configured to ([27]):	cause a plurality of agents (Fig. 1 items 24) on a plurality of computing devices (Fig. 1 items 10) on a network (Fig. 1 item 16) to execute a plurality of security tests on a plurality of properties of the network or the computing devices through which the security of the network is compromisable ([47]),	receive a plurality of security test results produced by the plurality of security tests from the plurality of computing devices (Fig. 1, [47]);	determine a plurality of security test scores based, at least in part, on the plurality of security test results, wherein the plurality of security test results each correspond to at least one property of the network or the computing devices through which security of the network is compromisable ([51, 54, 56]); 	determine an overall network security score based, at least in part, on the plurality of security test scores ([56] and Fig. 9); and	present a representation of the overall network security score (Fig. 9) and representations of the plurality of security test scores (Fig. 8), thereby communicating the properties of the network or computing devices contributing to the overall network security score ([56]).	Newman does not show security test results that comprise a plurality of security category scores and a plurality of corresponding security category weights, wherein the system is connected to a wide area network, the agents are connected to a local network, and the local network is communicatively coupled to the wide area network via a router;
	determining a plurality of numerical security test scores (as Newman’s scores are pass/fail scores); and 	presenting the overall network security score in combination with the representations of the plurality of security test scores.	Nicodemus shows security test results that comprise a plurality of security category scores ([732] discussing a score for “a particular attribute of the endpoints configuration”) and a plurality of corresponding security category weights ([738] discussing to accommodate “different views on relative importance” users can “assign more relative importance, hence a higher weight”; further discussion is found in [785 - 786] and illustrated in Tables 4 - 5),wherein the system is connected to a wide area network ([96] and Fig. 1, where host system is connected to the Internet 108), the agents are connected to a local network ([678-685] discussing end user’s being connected to a corporate LAN), and the local network is communicatively coupled to the wide area network via a router ([461-463] where a user computer has both a connection to a corporate LAN and a broadband (i.e., internet) connection, further discussion of network access and router use is provided in [9 and 1174], e.g.,); 	determining a plurality of numerical security test scores ([780-785] and Table 5), and
	presenting the overall network security score in combination with the representations of the plurality of security test scores ([780-786, 1142] and Tables 4 – 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network security assessment techniques of Newman with the security testing and display of Nicodemus in order to better inform the network administrator or network device users of the status of their devices and how security is impacted by their operating conditions. It further would have been obvious to utilize Nicodemus’s numerical individual scores, as such scores enable applying weight factors to the scores, enabling a holistic view of security from multiple perspectives (Nicodemus, [780]).	While showing the calculation of a network security score from a plurality of security category scores and a corresponding security category weights (Nicodemus, [785-786] and Tables 4 and 5), utilization of the formula 

    PNG
    media_image1.png
    33
    529
    media_image1.png
    Greyscale

is absent from Newman in view of Nicodemus.	Christiansen shows calculation of a network security score utilizing 

    PNG
    media_image1.png
    33
    529
    media_image1.png
    Greyscale

([55-56]; though expressed in English rather than mathematical notation, and starting with an “i = 0” rather than a “c = 1”, the disclosure in [55-56] reciting the “definite integral between i and n (n=number of factors), where i=0 for” [risk raw score] x [risk weight] “divided by the definite integral between i and n” is equivalent to the claimed formula recited above).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scoring techniques of Newman in view of Nicodemus with the scoring techniques of Christiansen in order to utilize the old and well known technique of calculating a weighted mean (see pg. 3 of "Weighted Mean". mathisfun.com. pp. 1-4. retrieved via web.archive.org. (Year: 2013)), an old and well known technique for determining a score based on factors of varying degrees of importance.
Regarding claims 8 and 14, the limitations of said claims are addressed in the analysis of claim 2.
Regarding claims 10 and 16, the limitations of said claims are addressed in the analysis of claim 4.
Regarding claims 11 and 17, the limitations of said claims are addressed in the analysis of claim 5.
Regarding claims 12 and 18, the limitations of said claims are addressed in the analysis of claim 6.
Regarding claim 13, the limitations of said claim are addressed in the analysis of claim 1.

Allowable Subject Matter
Claims 3, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As discussed in the prior Office Actions, security category impact score calculation and presentation is anticipated in the prior art. However, calculating a security category impact score utilizing the formula now recited in claims 3, 9, and 15 is absent from the prior art. Use of the claimed formula is neither taught nor suggested when considered in the context of claims 3, 9, and 15 as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442